NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/838,976, which is a broadening reissue application of U.S. Application No. 14/787,775 (hereinafter the “775 Application"), entitled BEAM GRID LAYOUT, which issued as U.S. Patent No. 9,934,943 (hereinafter the “943 Patent") on April 3, 2018.
The status of the claims is as follows:
Claims 1-4 and 6-33 are pending and examined herein.
Claims 1-4 and 6-33 are rejected.

I. STATUS OF CLAIMS
Applicant filed an amendment on August 29, 2022 (hereinafter the "2022 Amendment") in response to the non-final Office action mailed March 28, 2022 (hereinafter the “2022 NF Action”).  In the 2020 Amendment, patent claims 1, 8-10, 14, 15, 18, 19 and 33 were amended, patent claims 2-4, 6, 7, 11-13, 16, 17 and 20-32 unchanged and patent claim 5 was cancelled.  Furthermore, the cross-noting information in the specification was amended.
Therefore, claims 1-4 and 6-33 are pending and will be examined herein.

II. PRIORITY
Examiners find that the present application is a reissue application of the 775 Application, now the 943 Patent.  Examiners further acknowledge the Applicant’s claim that the 775 Application is a National Stage of PCT/2014/059106, filed May 5, 2014 (hereinafter the “2014 PCT Application”).  Examiners finally acknowledge the priority claim to U.S. Provisional Application No. 61/818,919, filed May 3, 2013 (hereinafter the “2013 Provisional Application”).

III. REJECTIONS UNDER 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	Rejections Based on Improper Broadening/Original Patent Requirement
Claims 8-17 and 19-22 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiners find this analysis involves a two-step process: 
(1) determine what is the new invention now being claimed, i.e., how have the claims been broadened and what inventions are covered by the broadening, and 
(2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
Claims 8-17 and 19-22
As to step (1), Examiners find that original Patent Claims 8-22, directed to the charged particle lithography system, have been broadened in claims 8-17 and 19-22 via the deletion of the “projection lens system …” and the “beamlet aperture array ….”  Thus, the Examiners find the new invention now covered by claims 8-17 and 19-22 includes a new class of inventions which recites a charged particle system that does not include or require these two components.  Examiners find this change is substantial because Examiners find removing these components from the charged particle lithography systems would not operate as disclosed in the 943 Patent.  Rather Examiners find these two components are required for the operation of the invention as disclosed and contemplated in the 943 Patent.  Specifically, with regard to FIG. 1 of the 943 Patent, Examiners find that removal of the projection lens system 10 and the beamlet aperture array 6 would require compensation with the other features for the lithography system shown to operate as disclosed in the 943 Patent.
As to step (2), Examiners do not find any support, discussion or suggestion in the 943 Patent for a charged particle system not having the projection lens and the beamlet aperture array.  First, as patented, Patent Claims 8-22 of the 943 Patent recites the charged particle system comprising “a charged particle generator…; a sub-beam aperture array…; a projection system…; wherein the system further comprises a beamlet aperture array…”  Furthermore, the only embodiment and all discussions thereof in the 943 Patent explicitly discloses the charged particle lithography system having at least those components recited in Patent Claim 8 as patented.  See 943 Patent, FIG. 1 showing the charged particle multi beamlet lithography system.  Specifically see the 943 Patent at FIG. 1, charged particle generator 1, sub-beam aperture array 4, projection lens 10 and beamlet aperture array 6.  However, Examiners do not find any embodiment or discussion of the charged particle system having only the sub-beam aperture array 4 and without each of the beamlet aperture array 6 and the projection lens 10.  Nor do Examiners find any direction to modify the charged particle system to have only the sub-beam aperture array.  Accordingly, Examiners do not find unequivocal support in the 943 Patent for the new invention directed to a charged particle system without the projection lens and the beamlet aperture array.
Examiners do recognize the statements asserted by Applicant in the 2022 Amendment to illustrate suggestive or alternative language regarding the beamlet aperture array and the sub-beam aperture array.  See 2022 Amendment pages 18-20.  However, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”  See footnote 1 above.  Thus, while there may be mere suggestions of the reissue claims, Examiners submit the test provided by the Federal Circuit is whether this “new invention” is unequivocally disclosed in the specification, i.e., the 943 Patent, and was intended to have been disclosed and secured therein.  As noted above, the only lithography system unequivocally disclosed and intended to be covered in the 943 Patent (see FIG. 1 and patent claim 8 thereof) requires the charged particle generator, the sub-beam aperture array, the projection lens system and the beamlet aperture array.  Examiners do not find a disclosure to a lithography system having only a charged particle generator and a sub-beam aperture array.
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 8-17 and 19-22 pending and examined herein with respect to the 943 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally supported on the face the 943 Patent, i.e., Examiners do not find any disclosure or a discussion of the pared down lithography system that does not require the projection lens system and the beamlet aperture array, which would be required to create the intention of the invention of a uniform exposure pattern.  Examiners find that the Applicant has broadened the original patent claims via claims 8-17 and 19-22 herein so much these new claims cover a lithography system not disclosed in the 943 Patent, which is improper in reissue.  Thus, Examiners conclude claims 8-17 and 19-22 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.

IV. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed June 9, 2020 (hereinafter the "2020 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2020 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
Examiners recognize the statements in the 2020 Reissue Declaration that Applicant states that the present application is a broadening reissue on the basis of the removal of the “projection lens system” and the “beamlet aperture array” from claim 8.  However, as discussed above, Examiners find that the removal of these features from claim 8 raises the issue that the claims now fail the original patent requirement.  Failure of the original patent requirement is both not proper in reissue and further is not a proper basis for reissue.  
A proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 935 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Furthermore, as provided in the rule above, the proper error statement must also identify a claim to which Applicant seeks to broaden.  
Therefore, Applicant is required to provide a new declaration with a statement of error with respect to 943 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 943 Patent partially or wholly inoperative or invalid.

V. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 1-4 and 6-33 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2020 Reissue Declaration is set forth in the discussion above.

VI. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are able to locate the following lexicographic definitions (either express or implied) which are defined with the required clarity, deliberateness, and precision with regard to pending and examined claims.  
second direction – “[t]his second direction is referred to variously in this description as a second direction or x-direction or deflection scan direction” and further “that the second direction being different than the first direction.”  See 943 Patent at col. 9, lines 17-22.
first direction – “[t]his movement in a first direction or the Y-direction or the mechanical scan direction.”  See 943 Patent at col. 9, lines 9-11.
unbalanced array - an array or matrix with at least one row and/or column that has a different number of elements than another row or column of the array or matrix; a sub-set of unbalanced arrays include arrays with “shifted” columns, wherein the patterning scheme shifts one or more columns in relation to the other columns of the array.  See 943 Patent at col. 5, lines 31-36.
Because the Examiners are able to locate these lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is his own lexicographer for at least these terms in the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112(d) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Other than the lexicographic definitions identified above and the Examiners’ finding that the pending and examined claims do not invoke 35 U.S.C. §112(f) the remaining limitations in the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).
For terms not lexicographically defined above, and discussed herein, the Examiner hereby interprets “aperture array” as recited in the claims in view of the knowledge of ordinary skill in the art.  As noted above, Examiners do not find that the 943 Patent lexicographically defines “aperture array.”  Nevertheless, as is well known in the art, an “aperture array” in the art of lithography systems is “an aperture array 21, comprising in the known system a plate with through-holes, by blocking part of the collimated beam and allowing the beamlets 22 to pass through.”  See U.S. Patent Application Publication No. 2011/0174985 to Jerry Peijster, ¶0072.  See also U.S. Patent Application Publication 2012/0091318 to Marco Wieland et al., ¶0081 which states “[t]he aperture array preferably comprises a plate having through holes.”  Thus, while not defined in the 943 Patent, Examiners will interpret “aperture array” in a manner consistent with the state of the art as being a plate with holes therein.

VII. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Muraki II
Claims 1, 7-11, 13, 22 and 33 rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0219914 to Masato Muraki (hereinafter “Muraki II”).
Regarding claim 1, Muraki II discloses a sub-beam aperture array for forming a plurality of sub-beams from one or more charged particle beams (See Muraki II FIG. 1, reprinted below), the sub-beam aperture array comprising:

    PNG
    media_image1.png
    432
    583
    media_image1.png
    Greyscale

Muraki II FIG. 1
one or more beam areas, each beam area comprising a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Muraki II FIG. 1 above. Note aperture array comprising plate/aperture array 5 with apertures therein.  The sub-beam apertures are skewed such that adjacent columns are offset which creates a plurality of selectable non-regular hexagonal patterns of holes), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of sub-beam apertures is such that when projected in a first direction, downward in drawing 5a, the four columns of sub-beam apertures are uniformly spaced along the line along the second direction, perpendicular to the first direction, i.e., horizontal in the inset drawing 5a of plate/aperture array 5) wherein, within each of the one or more beam areas, the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Muraki II FIG. 1 above, note adjacent columns of aperture array are staggered along on first direction as shown in inset drawing 5a of plate/aperture array 5).
Regarding claim 7, Muraki II discloses the array of claim 1 and further wherein the second direction is substantially perpendicular to the first direction (See inset 5a of FIG. 1 above, note first direction, y-axis, is perpendicular to second direction, x-axis).
Regarding claim 8, Muraki II discloses a charged particle system for exposing a target using a plurality of charged particle sub-beams, the system comprising:
a charged particle generator for generating a charged particle beam (See FIG. 1, generator 1); and 
a sub-beam aperture array for forming a plurality of sub-beams from the charged particle beam, the sub-beam aperture array comprising one a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Muraki II FIG. 1 above. Note aperture array comprising plate 5 with apertures therein as shown in inset drawing 5a.  The sub-beam apertures are skewed such that adjacent columns are offset which creates a plurality of selectable non-regular hexagonal patterns of holes), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of sub-beam apertures is such that when projected in a first direction, downward in inset drawing 5a, the four columns of sub-beam apertures are uniformly spaced along the line along the second direction, perpendicular to the first direction, i.e., horizontal in the inset drawing 5a of beamlet apertures), 
wherein the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Muraki II FIG. 1 above, note adjacent columns of aperture array are staggered along on first direction as shown in inset drawing 5a).
Regarding claim 9, Muraki II discloses the system of claim 8 and further comprising a beamlet aperture array comprising a plurality of beamlet apertures in one or more groups and arranged to receive the sub-beams and wherein each group of beamlet apertures corresponds with a separate charged particle sub-beam projected onto the beamlet aperture array (See Muraki II FIG. 1 above, note blanker aperture array comprising a plurality of beamlet apertures arranged in one group, i.e., each aperture in blanker array 7 receives corresponding sub-beams from the aperture array 5.  These apertures are arranged in two dimensions corresponding to the aperture array 3 and the aperture array 5).
Regarding claim 10, Muraki II discloses the system of claim 8 and further comprising a beamlet aperture array comprising a plurality of beamlet apertures in one or more groups and arranged to receive the sub-beams and wherein the beamlet apertures are arranged so that, when projected in a fourth direction onto a line parallel to a third direction, the sub-beam apertures of each group are uniformly spaced along the line, and wherein the third direction is different from the fourth direction (See Muraki II FIG. 1 above, note blanker aperture array comprising a plurality of beamlet apertures arranged in one group, i.e., each aperture in blanker array 7 receives corresponding sub-beams from the aperture array 5.  These apertures are arranged in two dimensions corresponding to the aperture array 3 and the aperture array 5 as shown.  Furthermore, as shown, the blanker aperture array 7 comprises three beamlet apertures arranged in the horizontal/x direction which would provide the projection features along the vertical/y direction shown).
Regarding claim 11, Muraki II discloses the system of claim 10 and further wherein the first direction is the same as the third direction, and the second direction is the same as the fourth direction (See Muraki II FIG. 1 above, note blanker aperture array comprising a plurality of beamlet apertures arranged in one group, i.e., each aperture in blanker array 7 receives corresponding sub-beams from the aperture array 5.  These apertures are arranged in two dimensions corresponding to the aperture array 3 and the aperture array 5 as shown.  Furthermore, as shown, the blanker aperture array 7 comprises three beamlet apertures arranged in the horizontal/x direction which would provide the projection features along the vertical/y direction shown).
Regarding claim 13, Muraki II discloses the system of claim 10 and further wherein the beamlet apertures within a column of each group align in the fourth direction (See Muraki II FIG. 1 above, note blanker aperture array comprising a plurality of beamlet apertures arranged in one group, i.e., each aperture in blanker array 7 receives corresponding sub-beams from the aperture array 5.  These apertures are arranged in two dimensions corresponding to the aperture array 3 and the aperture array 5 as shown).
Regarding claim 22, Muraki II discloses the system of claim 8 and further comprising a deflector arranged to deflect the sub-beams in the first direction and a movable stage for moving the target in the second direction (See Muraki II FIG. 1 above, deflector 8 and movable stage 11).
Regarding claim 33, Muraki II discloses a method for exposing a field of a target using a plurality of charged particle beamlets, the field having a length in a first direction and a width in a second direction (See Muraki II FIG. 1 above, note lithography system shown for exposing a field of a target), the method comprising: 
forming the charged particle beamlets into a plurality of discrete groups arranged in a non-regular hexagonal pattern, the groups being equally spaced across the width of the field; and moving the target in the first direction and simultaneously scanning each group of beamlets across a width of a corresponding stripe of the field so that each beamlet follows a writing path on a surface of the target; wherein the writing paths of the beamlets of each group are evenly spaced in the first direction, wherein the plurality of discrete groups arranged such that discrete groups in each column are staggered, in the first direction, with respect to discrete groups of a neighboring column (See Muraki FIG. 1 above, note this is merely the result of operation of the device shown and discussed for this claim.  For example, the beamlet aperture array 5a of aperture array 5 forms 4X4, i.e., 16, discrete groups of beamlets, each of these discrete groups are arranged in a non-hexagonal pattern and adjacent column of these discrete groups are staggered in the first/y direction).

Anticipation Rejections Applying Morita
Claims 1-4, 7, 8, 22 and 33 rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0106279 to Tomoyuki Morita et al. (hereinafter “Morita”).
Regarding claim 1, Morita discloses a sub-beam aperture array for forming a plurality of sub-beams from one or more charged particle beams (See Morita FIGS. 1 and 3, reprinted below), the sub-beam aperture array comprising:

    PNG
    media_image2.png
    472
    670
    media_image2.png
    Greyscale

Morita FIG. 1

    PNG
    media_image3.png
    389
    728
    media_image3.png
    Greyscale

Morita FIG. 3
one or more beam areas, each beam area comprising a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Morita FIG. 1 above. Note aperture array comprising plate/aperture array 15 with apertures 15b therein.  The sub-beam apertures are skewed such that adjacent columns are offset which creates a plurality of selectable non-regular hexagonal patterns of holes), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, as shown in FIGS. 1 and 3 above, the pattern of sub-beam apertures is such that when projected in a first/y direction, downward in drawing 15a, the four columns of sub-beam apertures are uniformly spaced along the line along the second/x direction, perpendicular to the first direction, i.e., horizontal in the inset drawing 15a of plate/aperture array 5) wherein, within each of the one or more beam areas, the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Morita FIG. 1 above, note adjacent columns of aperture array are staggered along on first/y direction as shown in inset drawing 15a of plate/aperture array 15).
Regarding claim 2, Morita discloses the array of claim 1 and further wherein, within each of the one or more beam areas, the sub-beam apertures are arranged in a plurality of columns regularly spaced in the second direction, and the sub-beam apertures in each column are offset by a same amount, in the second direction, from each adjacent sub-beam aperture in the same column (See FIGS. 1 and 3 above, note apertures 15a in each column are offset by an amount Dx in the second/x direction).
Regarding claim 3, Morita discloses the array of claim 2 and further wherein the offset between sub-beam apertures within each column is the same as an offset between a sub-beam aperture in one beam area and an adjacent sub-beam aperture in a corresponding column of another beam area (See FIGS. 1 and 3 above, note apertures 15a in each column are offset by an amount Dx).
Regarding claim 4, Morita discloses the array of claim 4 and further wherein the offset of adjacent sub-beam apertures in a single column is equal to a fraction of a diameter of the sub- beam apertures (See FIGS. 1 and 3 above.  Examiners note the apertures would have a diameter, for example assume Dr, and further note the offset is Dx.  Thus, Examiners submit a fraction is formable from these known numbers).
Regarding claim 7, Morita discloses the array of claims 1 and 2 as discussed above, and further wherein the second direction is substantially perpendicular to the first direction (See FIGS. 1 and 3 above, note first/y direction and second/x direction).
Regarding claim 8, Morita discloses a charged particle system for exposing a target using a plurality of charged particle sub-beams, the system comprising:
a charged particle generator for generating a charged particle beam (See FIG. 1, generator 11); and 
a sub-beam aperture array for forming a plurality of sub-beams from the charged particle beam, the sub-beam aperture array comprising one a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Morita FIG. 1 above. Note aperture array comprising plate/aperture array 15 with apertures 15b therein.  The sub-beam apertures are skewed such that adjacent columns are offset which creates a plurality of selectable non-regular hexagonal patterns of holes), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, as shown in FIGS. 1 and 3 above, the pattern of sub-beam apertures is such that when projected in a first/y direction, downward in drawing 15a, the four columns of sub-beam apertures are uniformly spaced along the line along the second/x direction, perpendicular to the first direction, i.e., horizontal in the inset drawing 15a of plate/aperture array 5), 
wherein the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See FIGS. 1 and 3 above, note apertures 15a in each column are offset by an amount Dx in the second/x direction).
Regarding claim 22, Morita discloses the system of claim 8 and further comprising a deflector arranged to deflect the sub-beams in the first direction and a movable stage for moving the target in the second direction (See Morita FIG. 1 above, deflector 18 and movable stage 21).
Regarding claim 33, Morita discloses a method for exposing a field of a target using a plurality of charged particle beamlets, the field having a length in a first direction and a width in a second direction (See Morita FIGS. 1 and 3 above, note lithography system shown for exposing a field of a target), the method comprising: 
forming the charged particle beamlets into a plurality of discrete groups arranged in a non-regular hexagonal pattern, the groups being equally spaced across the width of the field; and moving the target in the first direction and simultaneously scanning each group of beamlets across a width of a corresponding stripe of the field so that each beamlet follows a writing path on a surface of the target; wherein the writing paths of the beamlets of each group are evenly spaced in the first direction, wherein the plurality of discrete groups arranged such that discrete groups in each column are staggered, in the first direction, with respect to discrete groups of a neighboring column (See Morita FIGS. 1 and 3 above, note this is merely the result of operation of the device shown and discussed for this claim.  For example, the beamlet aperture array 15a of aperture array 15 forms 4X4, i.e., 16, discrete groups of beamlets, each of these discrete groups are arranged in a non-hexagonal pattern and adjacent columns of these discrete groups are staggered in the first/y-direction).

Anticipation Rejections Applying Arai
Claims 1-4, 6-8 and 22 are rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent No. 5,369,282 to Soichiro Arai et al. (hereinafter “Arai”).
Regarding claim 2 (which includes the features of claim 1), Aria discloses a sub-beam aperture array for forming a plurality of sub-beams from one or more charged particle beams (See Arai FIGS. 20 and 15, reprinted below), the sub-beam aperture array comprising:

    PNG
    media_image4.png
    429
    679
    media_image4.png
    Greyscale

Arai FIG. 20

    PNG
    media_image5.png
    459
    435
    media_image5.png
    Greyscale

Arai FIG. 15
one or more beam areas, each beam area comprising a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Arai FIGS. 20 and 15 above. Note aperture array comprising aperture array 220’ with apertures having the pattern as shown in FIG. 15 therein.  The sub-beam apertures are skewed such that adjacent columns are offset which creates a plurality of selectable non-regular hexagonal patterns of holes), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, as shown in FIGS. 20 and 15 above, the pattern of sub-beam apertures is such that when projected in a first/vertical direction, downward in FIG. 15, the four columns of sub-beam apertures are uniformly spaced along the line along the second/horizontal direction, perpendicular to the first/vertical direction, i.e., horizontal in the FIG. 15 of plate/aperture array 220’) wherein, within each of the one or more beam areas, the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Arai FIG. 15 above, note adjacent columns, i.e., one column comprising A1, B1, C1 and D1 and a second column comprising A2, B2, C2 and D2, wherein apertures in one column are staggered with respect to the other column along on first/vertical direction as shown).
Regarding claim 2, Arai discloses the array of claim 1 and further wherein, within each of the one or more beam areas, the sub-beam apertures are arranged in a plurality of columns regularly spaced in the second direction, and the sub-beam apertures in each column are offset by a same amount, in the second direction, from each adjacent sub-beam aperture in the same column (See Arai FIG. 15 above, note apertures in each in each column are offset by an amount, i.e., about ¼ width of the apertures in the second/x direction).
Regarding claim 3, Arai discloses the array of claim 2 and further wherein the offset between sub-beam apertures within each column is the same as an offset between a sub-beam aperture in one beam area and an adjacent sub-beam aperture in a corresponding column of another beam area (See FIG. 15 above, note apertures in each column are offset by ¼ pitch).
Regarding claim 4, Arai discloses the array of claim 4 and further wherein the offset of adjacent sub-beam apertures in a single column is equal to a fraction of a diameter of the sub- beam apertures (See FIG. 15 above, note apertures in each column are offset by ¼ pitch).
Regarding claim 6, Arai discloses the array of claims 1 and 2 as discussed above, and further wherein the sub-beam apertures in every other column are aligned in the second direction (See FIG. 15 above, note apertures in every other column, i.e., those columns including apertures A1 are aligned in the second/horizontal direction).
Regarding claim 7, Arai discloses the array of claims 1 and 2 as discussed above, and further wherein the second direction is substantially perpendicular to the first direction (See FIGS. 15 and 20 above, note first/vertical direction and second/horizontal direction).
Regarding claim 8, Arai discloses a charged particle system for exposing a target using a plurality of charged particle sub-beams, the system comprising:
a charged particle generator for generating a charged particle beam (See FIG. 20, generator shown but not identified. Examiners also submit that FIG. 20 uses “an electron optical system similar to the electron system 100 of the conventional electron beam exposure system,” as shown in FIG. 1.  See also FIG. 1, item 101 for example); and 
a sub-beam aperture array for forming a plurality of sub-beams from the charged particle beam, the sub-beam aperture array comprising one a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Arai FIGS. 20 and 15 above. Note aperture array comprising aperture array 220’ with apertures having the pattern as shown in FIG. 15 therein.  The sub-beam apertures are skewed such that adjacent columns are offset which creates a plurality of selectable non-regular hexagonal patterns of holes), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, as shown in FIGS. 20 and 15 above, the pattern of sub-beam apertures is such that when projected in a first/vertical direction, downward in FIG. 15, the four columns of sub-beam apertures are uniformly spaced along the line along the second/horizontal direction, perpendicular to the first/vertical direction, i.e., horizontal in the FIG. 15 of plate/aperture array 220’), 
wherein the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Arai FIG. 15 above, note adjacent columns, i.e., one column comprising A1, B1, C1 and D1 and a second column comprising A2, B2, C2 and D2, wherein apertures in one column are staggered with respect to the other column along on first/vertical direction as shown).
Regarding claim 22, Arai discloses the system of claim 8 and further comprising a deflector arranged to deflect the sub-beams in the first direction and a movable stage for moving the target in the second direction (See Arai FIG. 20 above, deflector shown but not identified and movable stage.   Examiners also submit that FIG. 20 uses “an electron optical system similar to the electron system 100 of the conventional electron beam exposure system,” as shown in FIG. 1.  Thus see FIG. 1, similar deflector 115 and similar stage 126).

Anticipation Rejections Applying Platzgummer
Claims 1 and 23-33 are rejected under 35 U.S.C. §102(a)(1) or §102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2009/0212240 to Elmar Platzgummer et al. (hereinafter “Platzgummer”).
Regarding claim 1, Platzgummer discloses a sub-beam aperture array for forming a plurality of sub-beams from one or more charged particle beams (See Platzgummer FIGS. 1 and 3, reprinted below), the sub-beam aperture array comprising:

    PNG
    media_image6.png
    687
    522
    media_image6.png
    Greyscale

Platzgummer FIG. 1

    PNG
    media_image7.png
    475
    692
    media_image7.png
    Greyscale

Platzgummer FIG. 3 (annotated by Examiners to shown non-regular hexagonal pattern)
one or more beam areas, each beam area comprising a plurality of sub-beam apertures arranged in a non-regular hexagonal pattern (See Platzgummer FIGS. 1 and 3 above. Note aperture array comprising plate 49 with apertures therein.  The sub-beam apertures are skewed such in the vertical axis direction which creates a plurality of selectable non-regular hexagonal patterns of holes, one of which is identified by Examiners), the sub-beam apertures arranged so that, when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction (Further, the pattern of sub-beam apertures is such that when projected in a first direction, along the vertical of FIG. 3, onto a line parallel to a second direction, horizontal in FIG. 3, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction.  Alternatively, the pattern of sub-beam apertures is such that when projected in a first direction, along the horizontal of FIG. 3, onto a line parallel to a second direction, vertical in FIG. 3, the sub-beam apertures are uniformly spaced along the line, and wherein the first direction is different from the second direction) and further wherein, within each of the one or more beam areas, the sub-beam apertures in each column are staggered, in the first direction, with respect to the sub-beam apertures of a neighboring column (See Platzgummer FIG. 3 above, note vertically staggered columns of aperture array).
Regarding claim 23, Platzgummer discloses a beamlet aperture array for forming a plurality of beamlets from charged particle sub-beams (See FIG. 3, reprinted below.  See also Platzgummer FIG. 1), the beamlet aperture array comprising a plurality of 

    PNG
    media_image8.png
    525
    705
    media_image8.png
    Greyscale

Platzgummer FIG. 3 (annotated by Examiners to highlight beamlet aperture array)
beamlet apertures arranged in a plurality of groups, each group corresponding to a sub-beam, wherein the positions of the beamlet apertures form an unbalanced array (See FIG. 3 above, note identified 7 X 7 group of beamlet apertures, i.e., seven rows and seven columns, which receives a sub-beam of the entire beam from the particle generator.  Note also the group is unbalanced since columns of apertures in the group are shifted with respect to each other).
Regarding claim 24, Platzgummer discloses the array of claim 23 and further wherein beamlet apertures neighboring within a row of the beamlet aperture array are offset from each other by a uniform amount with respect to a third direction (See FIG. 3 above, note identified group of beamlet apertures which are offset vertically by a fraction related to the number of beamlet apertures and pitch).
Regarding claim 25, Platzgummer discloses the array of claim 24 and further wherein the offset is equal to a fraction of the pitch between the neighboring beamlet apertures (See FIG. 3 above, note identified group of beamlet apertures which are offset vertically by a fraction related to the number of beamlet apertures and pitch).
Regarding claim 26, Platzgummer discloses the array of claim 25 and further wherein the fraction is equal to the pitch between the neighboring beamlet apertures divided by the number of beamlet apertures within the row (See FIG. 3 above, note identified group of beamlet apertures which are offset vertically by a fraction related to the number of beamlet apertures and pitch).
Regarding claim 27, Platzgummer discloses the array of claim 23 and further wherein the beamlet apertures for a skewed square array (See FIG. 3 above, note identified group of beamlet apertures).
Regarding claim 28, Platzgummer discloses the array of claim 23 and further wherein the beamlet apertures are all offset from the center of a beam spot formed by the beamlet apertures (See FIG. 3 above, identified 7 X 7 group arrangement of beamlet apertures in beamlet aperture array would have a center of a beam spot).
Regarding claim 29, Platzgummer discloses the array of claim 28 and further wherein forty-nine beamlet apertures are arranged within the beam spot, each beamlet aperture is associated with an aperture number, and the offset in an X direction of each beamlet aperture from the center of the beam spot is defined by the formula: appxoffset=(int[(aperture number−1)/7)]−3)* pitch, where int is a floor function (See FIG. 3 above, note identified 7 X 7 group of beamlet apertures forming 49 beamlet apertures.  Note also that if these apertures are numbered similarly as FIG. 10A of the 943 Patent, then the apertures would meet the recited equation parameters for x-axis offset).
Regarding claim 30, Platzgummer discloses the array of claim 28 and further wherein the offset in a Y direction of each beamlet aperture from the center of the beam spot is defined by the formula: appyoffset=(−pitch/2)+[(6−[(aperture number−1) mod 7]+int(aperture number/29)−3)*pitch]−[(pitch/7)*(int[(aperture number−1)/7)]−3)], where int is a floor function (See FIG. 3 above, note identified 7 X 7 group of beamlet apertures forming 49 beamlet apertures.  Note also that if these apertures are numbered similarly as FIG. 10A of the 943 Patent, then the apertures would meet the recited equation parameters for y-axis offset).
Regarding claim 31, Platzgummer discloses the array of claim 23 and further wherein the beamlet apertures are arranged in a plurality of groups and the groups are arranged in a non-regular hexagonal array (See FIG. 3 above wherein the groups of beamlet apertures of beamlet aperture array 49, only one of which is identified, are arranged in a non-regular hexagonal array via the column shifting offsets of ¼ pitch).
Regarding claim 32, Platzgummer discloses the array of claim 23 and further comprising one or more beam areas, each beam area comprising a plurality of groups of beamlet apertures, wherein in each beam area the groups are arranged in a non-regular hexagonal array (See FIG. 3 above wherein the groups of beamlet apertures of beamlet aperture array 49, only one of which is identified, are arranged in a non-regular hexagonal array via the column shifting offsets of ¼ pitch).
Regarding claim 33, Platzgummer discloses a method for exposing a field of a target using a plurality of charged particle beamlets, the field having a length in a first direction and a width in a second direction (See Platzgummer FIG. 3 above, note lithography system shown for exposing a field of a target), the method comprising: 
forming the charged particle beamlets into a plurality of discrete groups arranged in a non-regular hexagonal pattern, the groups being equally spaced across the width of the field; and moving the target in the first direction and simultaneously scanning each group of beamlets across a width of a corresponding stripe of the field so that each beamlet follows a writing path on a surface of the target; wherein the writing paths of the beamlets of each group are evenly spaced in the first direction, wherein the plurality of discrete groups arranged such that discrete groups in each column are staggered, in the first direction, with respect to discrete groups of a neighboring column (See Platzgummer FIG. 3 above, note this is merely the result of operation of the device shown and discussed for this claim.  For example, the beamlets from the generator can be formed into selected discrete groups of beamlets, each of the groups formed via an aperture of the aperture array 49.  One set of discrete groups is formed via the discrete groups of apertures identified in the figure.  Each of these discrete groups of beamlets formed via in the identified region/sub-beam area would be arranged in a non-hexagonal pattern and adjacent columns of these discrete groups are staggered in the first/y-direction).

VIII. ALLOWABLE SUBJECT MATTER
While claims 12 and 14-21 are rejected under 35 U.S.C. §251 as provided above, these claims are nevertheless allowable over the prior art of record herein.  
Regarding claim 12, the prior art does not show or teach the combination of the sub-beam aperture array as recited in claim 8 in combination with the beamlet aperture array having the offset aperture features as recited in claim 12 in further combination with the other features of this claim.
Regarding claims 14-17, the prior art does not show or teach the combination of the sub-beam aperture array as recited in claim 8 in combination with the beamlet aperture array being unbalanced as recited in claim 14 and further in combination with the other features of these claims.
Regarding claim 18, the prior art does not show or teach the combination of the sub-beam aperture array as recited in claim 8 in combination with the beamlet aperture array being a skewed square array as recited in claim 18 in further combination with the other features of this claim.
Regarding claims 19-21, the prior art does not show or teach the combination of the sub-beam aperture array as recited in claim 8 in combination with the beamlet aperture array having apertures offset from the center of the beam spot as recited in claim 19 and further in combination with the other features of these claims.

IX. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Below are the Examiners’ responses to Applicant’ arguments regarding the rejection provided in the 2022 NF Action.  Only those arguments regarding rejections maintained as amended as provided above will be addressed by Examiners.
Regarding the original patent requirement rejections under 35 U.S.C. §251, Applicant argues that the “’943 Patent clearly and unequivocally discloses that a charged particle system with the beamlet array and the projection lens as a separate invention.”  See Aug 2022 Amendment page 19.  Applicant then points to various places in the specification in support thereof.  See id.  Examiners disagree that these portions of the specification amount to a disclosure of a “separate invention” as contemplated in the original patent requirement.
As noted above, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Thus, to meet the original patent requirement as contemplated by 35 U.S.C. §251 and interpreted by the Federal Circuit, a particle system without a beamlet aperture array and without a projection lens must be unequivocally disclosed as a separate invention in the ‘943 Patent.  However, Examiners note the only particle system embodiment and all discussions thereof in the 943 Patent explicitly discloses the charged particle lithography system having at least those components recited in Patent Claim 8 as patented.  See 943 Patent, FIG. 1 showing the charged particle multi beamlet lithography system.  Specifically see the 943 Patent at FIG. 1, charged particle generator 1, sub-beam aperture array 4, projection lens 10 and beamlet aperture array 6.  
While Applicant has pointed out a few sentences within the entire specification of the 943 Patent that suggest the reissue claims, Examiners do not find an unequivocal disclosure of such a particle system having only one such aperture array.  Nor do Examiners find an intention for the disclosure to cover such a pared down particle system.  Rather Examiners find these sentences as mere suggestions without outlining a separate invention.  Examiners submit that to remove a beamlet aperture array and a projection lens from the only embodiment shown in FIG. 1 of the 943 Patent would not be trivial as such would require substantial modification of the other components shown to make the embodiment shown to work as intended.  Without any disclosure or discussion regarding the modified embodiment, Examiners find that these isolated sentences within the 943 Patent at most amount to suggestion of the reissue claims without providing a disclosure of a separate invention from that of FIG. 1 of the 943 Patent.  Nor do Examiners find these sentences amount to an intent to cover such a pared down particle system.
Applicant traverses the objection to the reissue oath/declaration on the same basis as for the original patent requirement rejection above.  See Aug 2022 Amendment page 20.  Examiners disagree for the same reasons as discussed above.
Regarding the art rejection applying Muraki II, Applicant argues that Muraki II does not disclose the features of amended claim 1 wherein “when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line.”  See Aug 2022 Amendment page 23.  Examiners disagree on the basis that Muraki II discloses this feature as claimed.  Using the Applicant’s annotated inset 5a of Muraki II as shown on page 23 of the Aug 2022 Amendment and further annotated by Examiners below, Examiners submit that the four columns of 

    PNG
    media_image9.png
    424
    504
    media_image9.png
    Greyscale

Muraki II (annotated by Applicant and Examiners)
apertures of Muraki II, when projected onto the horizontal line, would form four uniformly spaced apertures at the intersections of the columns and the horizontal line.  Examiners first submit that each column of four apertures would project a single aperture on the horizontal line.  Examiners further submit that each of the four columns would thus project four evenly spaced apertures on the horizontal line.  Accordingly, Examiners find that these four evenly spaced projected apertures on the line form a uniform pattern on the horizontal line and thus conclude this claimed feature is met by Muraki II.
Regarding the rejections applying Platzgummer, Applicant asserts a similar argument as that for Muraki II.  See Aug 2022 Amendment pages 23-24.  Specifically, Applicant argues that Platzgummer does not disclose the features of amended claim 1 wherein “when projected in a first direction onto a line parallel to a second direction, the sub-beam apertures are uniformly spaced along the line.”  See Aug 2022 Amendment pages 23-24.  Examiners disagree on the basis that Platzgummer discloses this feature as claimed.  Using the Applicant’s annotated FIG. 3 of Platzgummer as shown on page 24 of the Aug 2022 Amendment and further annotated by Examiners below, Examiners

    PNG
    media_image10.png
    501
    795
    media_image10.png
    Greyscale

Platzgummer (annotated by Applicant and Examiners)
submit that the six identified columns of apertures (and those not identified) of Platzgummer, when projected onto the horizontal line, would form six (or more) uniformly spaced apertures at the intersections of the columns and the horizontal line.  Examiners first submit that each column of apertures would project a single aperture on the horizontal line.  Examiners further submit that each of the identified columns (and the others) would thus project evenly spaced apertures along the horizontal line.  Accordingly, Examiners find that these evenly spaced projected apertures on the line form a uniform pattern on the horizontal line and thus conclude this claimed feature is met by Platzgummer.
Regarding the rejection of claim 23 as being anticipated by Platzgummer, Applicant argues that the beamlet aperture array is “arranged to form beamlets from beam 9 not from multiple charged particle sub-beams.”  See Aug 2022 Amendment page 28.  Examiners disagree.  As discussed above in the annotated FIG. 3 of Platzgummer, and reprinted below, Platzgummer discloses the recited pattern of  

    PNG
    media_image8.png
    525
    705
    media_image8.png
    Greyscale

Platzgummer FIG. 3 (annotated by Examiners to highlight beamlet aperture array)
apertures as recited and required in claim 23.  Applicant does not dispute this finding.  Rather Applicant is arguing that Platzgummer does not have a “grouping” of the apertures.  As shown above and identified by Examiners, the highlighted grouping of apertures and the other possible groupings would each receive a distinct portion of the particle beam, i.e., a sub-beam, and thus meet the claim language as written.
Furthermore, Examiners find that Applicant is attempting to argue that the particle beam is split into groups as a limitation to the aperture array.  First, Examiners submit that claim 23 fails to provide any requirements on the nature of any sub-beams.  Claim 23 further provides no limitation on the nature of the grouping/structures of the apertures or how they “correspond” to undefined nature of the sub-beams.  Since these groupings are undefined in structure, Examiners submit that simply identifying groupings, i.e., drawing lines around selected apertures, as shown above in the annotated FIG. 3 of Platzgummer reads on the sub-beam grouping recited in the claim.

X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 943 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 1-4 and 6-33 are pending and examined.
Claims 1-4 and 6-33 are rejected.
Applicant's substantial amendments to the claims provided in the Aug 2022 Amendment necessitated the new grounds of rejection presented in this Office action.  Furthermore, this action is made non-final in view of the new rejections of claim 1 (which now includes the features of cancelled claim 5).  
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel, SPE Art Unit 3992, can be reached at (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).